Citation Nr: 0516734	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the subtalar joint of the right foot, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1964 until 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this case for a 
VA examination of the veteran's right foot and ankle in 
October 2003.  The appeal has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The veteran has limitation of motion of the right ankle -
- dorsiflexion to 15 degrees and plantar flexion to 25 
degrees -- and pain in the last 5 degrees of movement, which 
produces additional functional impairment that equates to no 
more than marked limitation of motion of the ankle.

2.  The veteran does not have ankylosis of the right ankle.


CONCLUSION OF LAW

Criteria for a disability rating for degenerative arthritis 
of the subtalar joint of the right foot greater than 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 5003, 5270-
5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's service-connected degenerative arthritis of the 
subtalar joint of the right foot was initially assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5003, for degenerative arthritis.  Degenerative 
arthritis must be established by x-ray findings and will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is granted for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating 
will be assigned when x-ray evidence shows involvement of 2 
or more major joints or 2 or more minor joint groups.  If 
this involvement also manifests occasional incapacitating 
exacerbations, a 20 percent rating will be assigned.  
However, the x-ray based ratings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003, Note (1). 

The Rating Schedule also provides specific ratings for the 
ankle and foot.  When the limitation of motion of the ankle 
is moderate, a 10 percent rating is assigned; when the 
limitation of motion is marked, a 20 percent rating is 
assigned.  See 38 C.F.R. § 4.71a, DC 5271.  Other ankle 
ratings are available when ankylosis is shown, but as will be 
discussed below, the veteran's VA examination did not show 
ankylosis in the ankle and, as such, the rating criteria will 
not be discussed.  Similarly, ratings for the foot are also 
not appropriate for use in this case, as the examination 
found no signs of a flat foot, a weak foot, a claw foot, 
hallux valgus, hammer toes, or any other foot injury for 
which rating criteria are provided.

The veteran appealed the October 2001 rating decision that 
continued the noncompensable rating for the right ankle 
disability.  A rating decision in September 2004 assigned a 
20 percent rating for degenerative arthritis of the subtalar 
joint of the right foot, effective from the date of claim in 
May 2001.  Nonetheless, the issue of the correct evaluation 
of this disability remains before the Board on appeal.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In August 2004, the veteran underwent a VA examination, per 
the Board's remand instructions.  The examiner noted that the 
veteran presented complaints of severe and constant pain, 
weakness, stiffness, swelling, heat and redness, instability, 
and lack of endurance among other right ankle-related 
symptoms.  The veteran also reported daily flare-ups of pain 
lasting for several hours at a time.  

Upon physical examination, the examiner observed mild 
swelling in the veteran's right ankle, but without any 
evidence of erythema, pressure ulcers or calluses, as well as 
no evidence of toe deformity or pes planus.  Testing the 
veteran's range of motion, the examiner found the passive and 
active ranges of motion upon plantar flexion to be between 0-
25 degrees with pain occurring between 20-25 degrees, and 
upon dorsiflexion, the ranges of motion were between 0-15 
degrees with pain occurring between 10-15 degrees.  The 
examiner noted that upon repetitive motion, pain caused 
further limitation of motion in the ankle.  Additionally, the 
veteran was unable to rise on either his toes or heels 
because of pain, and was also unable to squat for the same 
reason.  The examiner rendered a diagnosis of degenerative 
arthritis of the subtalar joint of the right foot. 

After reviewing the veteran's claims file and examining the 
veteran, the examiner concluded that the veteran had severe 
right ankle pain with associated DeLuca factors such as 
weakness and lack of endurance.  Limitation of motion was 
also shown, with the range of motion being further diminished 
by pain and exertion; however, ankylosis was not shown.  

The veteran also had x-rays taken of his right foot and ankle 
the same day as his examination.  Reviewing the x-rays, the 
radiologist indicated that there was no radiographic evidence 
of bony, articular or soft tissue abnormalities at the foot, 
ankle or calcaneus. 

In addition to the August 2004 VA examination report, the 
Board notes that the veteran's file contains records of VA 
treatment and of a VA examination in July 2001.  As noted 
above, however, the veteran's present condition is of primary 
concern in evaluating the level of disability.  Having 
reviewed the other medical records, the Board will focus on 
the results produced by the August 2004 VA examination, as 
they are most indicative of the veteran's present condition.

The normal ranges of motion for an ankle are 0-20 degrees 
upon dorsiflexion and 0-45 degrees upon plantarflexion.  See 
38 C.F.R. § 4.71a, Plate II.  At his examination, the veteran 
showed ranges of motion of 0-15 degrees in dorsiflexion and 
0-25 degrees in plantarflexion.  As such, the Board finds 
that the range of motion of the veteran's ankle is no more 
than moderately limited.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  The veteran indicated that 
he had severe pain and lacked endurance in his ankle, and the 
examiner concurred, concluding that the veteran had severe 
right ankle pain with associated DeLuca factors such as 
weakness and lack of endurance.  The examiner also observed 
that increased pain through use further reduced the veteran's 
range of motion in his ankle. 

Accordingly, the Board finds that a reduction in motion 
attributable to such factors as pain, as is seen in this 
case, is precisely the type of limitation that 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca are intended to compensate.  As 
such, because of the DeLuca factors, the veteran is entitled 
to a 20 percent disability rating as approximating marked 
limitation of motion of his right ankle, rather than the 
moderate rating justified by the actual limitation of motion 
alone.  See 38 C.F.R. § 4.71a, DC 5271.  A 20 percent 
disability rating is the highest rating available for 
limitation of motion of the ankle on a schedular basis.

The Board has also considered whether a compensable rating 
could be assigned under a different DC.  While the rating 
schedule provides several ratings for ankylosis of the ankle, 
the Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is clearly able to move his right ankle, and it is, 
therefore, not ankylosed.  Furthermore the VA examiner noted 
that the range of motion of the veteran's ankle was not 
limited by any signs of ankylosis.  Therefore, the Board 
finds a rating cannot be assigned in this case under DCs 5270 
or 5272 for ankylosis of the ankle.

The Board also notes that although the veteran was initially 
rated under the code for degenerative arthritis, Note (1) to 
DC 5003 indicates that a rating for arthritis will not be 
combined with a rating based on limitation of motion.  As 
such, a separate compensable rating for arthritis is not 
available.

The Board notes that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  Because the veteran is 
receiving the maximum allowed schedular rating for limitation 
of motion of an ankle, the Board will consider the 
application of an extra-schedular rating.

In this case, the veteran has not identified any specific 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Although the veteran complained to 
the VA examiner of periods of "flare-ups" several times a 
week, associated with increased pain and limitation of 
motion, he has not required frequent periods of 
hospitalization and his treatment records are void of any 
finding of exceptional limitation due to right ankle 
disability beyond that contemplated by the schedule of 
ratings.  Furthermore, the veteran has not asserted that he 
is unemployable.
 
The Board does not doubt that pain from repetitive motion, 
attributable to an ankle disability, could have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the currently assigned 20 
percent disability rating for degenerative arthritis of the 
subtalar joint of the ankle adequately reflects the 
clinically established impairment experienced by the veteran, 
and a rating above that is not warranted.


Accordingly, the Board finds that an increased rating for 
degenerative arthritis of the subtalar joint of the right 
ankle is not warranted on either a schedular or extra-
schedular basis.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letter sent to the veteran in June 
2001 and March 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect to 
element (4), the Board notes that the RO's 2004 letter 
specifically requested that the veteran send both medical and 
lay evidence that his ankle injury had increased in severity 
to VA, and there is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the September 2004 SSOC.  Furthermore, the veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.  As for the timing of the notice, 
the Board observes that the June 2001 letter preceded the 
October 2001 rating decision that is the subject of this 
appeal.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA medical evidence identified by the veteran, and the Board 
is not aware of a basis for speculating that any relevant 
private or VA treatment records exist that have not been 
obtained.

Additionally, the veteran has been provided with several 
medical examinations in an effort to ascertain the severity 
of his ankle disability.  The first examination was provided 
in 2001, and the second was provided in 2004 in response to 
the specific request by the veteran.  The Board also notes 
that the veteran was offered the opportunity to testify 
before the Board, but he declined. 

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.




ORDER

Entitlement to an increased rating for degenerative arthritis 
of the subtalar joint of the right ankle above 20 percent 
disabling is denied.



	                        
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


